Fourth Court of Appeals
                                San Antonio, Texas
                                     October 10, 2016

                                   No. 04-16-00520-CV

                          Alexander MOLINA and Laura Molina,
                                      Appellants

                                            v.

                     STONEGATE MORTGAGE CORPORATION,
                                 Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2016CV03741
                          Honorable Jason Wolff, Judge Presiding


                                      ORDER
       On October 4, 2016, appellee filed its “Motion to Dismiss Appeal as Moot.” The court
requests that appellants file a response on or before October 25, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court